Exhibit 10.2(27)

 

AMENDMENT NO. 31

 

TO THE

 

UPS RETIREMENT PLAN

 

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

 

WHEREAS, the Plan, as adopted and amended from time to time, was amended and
restated in its entirety, effective as of January 1, 1976 to comply with the
Employee Retirement Income Security Act of 1974; and

 

WHEREAS, the Plan has been amended on a number of occasions since January 1,
1976, the most recent being Amendment No. 30; and

 

WHEREAS, this amendment to the Plan is adopted to (i) include in the Plan’s
definition of Compensation the value of the restricted stock portion of awards
made under the UPS Managers’ Incentive Plan at the time of award, even if such
stock is not vested and (ii) provide that employees hired on or after January 1,
2006 will not accrue any Defined Dollar Benefit amounts.

 

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the UPS Retirement Plan is hereby amended as follows:

 

1. Section 1.1(l) is hereby amended effective as of November 1, 2005

 

  a. By adding the following new second sentence immediately following the first
sentence to read as follows:

 

      “Notwithstanding anything to the contrary in the immediately preceding
sentence, effective for awards made under the United Parcel Service, Inc.
Incentive Compensation Plan on or after November 1, 2005, Compensation shall
include the value (as of the award date) of the restricted stock unit portion of
the award, even if unvested and not reported on the employee’s Form W-2 related
to the year of the award.”

 

  b. By adding the following to the end of paragraph (9):

 

      “; provided, however, that income attributable to the vesting of that
portion of a management incentive award that is made in restricted stock units
shall be excluded.”



--------------------------------------------------------------------------------

EXECUTION COPY

 

2. Section 12.10 is hereby amended, effective January 1, 2006, to add
Section 12.10(c)(5) as follows:

 

      “(5) Notwithstanding any contrary provision of this Section 12.10, an
individual hired by an Employer Company or a Related Employer on or after
January 1, 2006 shall not earn a DDB amount.”

 

3. Section 12.10 is hereby amended, effective January 1, 2006, to add
12.10(d)(4) as follows:

 

      “(4) This Section 12.10(d) shall not apply to any individual hired by an
Employer Company or a Related Employer on or after January 1, 2006.”

 

4. Except as amended herein, the Plan as in effect before this Amendment No. 31
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by its Board of Directors on this 20th day of
December 2005, has caused this Amendment No. 31 to be adopted.

 

 

 

ATTEST:       UNITED PARCEL SERVICE OF AMERICA, INC. /s/ Allen E. Hill       /s/
Michael L. Eskew

Allen E. Hill

Secretary

     

Michael L. Eskew

Chairman